Citation Nr: 0601749	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1974 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the New York, 
New York Regional Office of the Department of Veterans 
Affairs (VA), denying reopening the veteran's claim for 
entitlement to service connection for bilateral pes planus.  
Jurisdiction of the appeal was subsequently transferred to 
the Columbia, South Carolina Regional Office (RO).

The veteran testified before a Decision Review Officer at the 
RO in February 2004.  A transcript of the hearing is of 
record.  Although the veteran requested a Travel Board 
hearing in his October 2003 substantive appeal, he withdrew 
this request in a February 2004 statement.

In a statement received in April 2004, the veteran alleged 
that he sustained frostbite to his feet while stationed in 
Korea during service.  This issue has not been developed and 
is referred to the RO for actions deemed appropriate.


FINDINGS OF FACT

1.  In a decision dated August 1977, the RO denied the 
veteran's claim of service connection for bilateral pes 
planus.  He was properly notified and did not file an appeal, 
and that decision became final.  

2.  Evidence received since the August 1977 RO decision is 
not new, does not bear substantially and directly on the 
matter at hand; and, is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.



CONCLUSION OF LAW

Subsequent to the final August 1977 RO decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for bilateral pes planus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 1998, before the enactment of the VCAA.  

An RO letter dated in December 2001, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations, 
including his responsibility to submit new and material 
evidence that showed that his condition was related to 
service.  This letter also informed the veteran of what 
constituted new and material evidence.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  As a practical matter, the 
Board finds that the veteran has been notified of the 
requirements of the VCAA.  The AOJ's January 2003 letter 
informed him that additional information or evidence was 
needed to support his claim.  In addition, the September 2003 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.

Additionally, the September 2003 statement of the case and 
March 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from March 1974 to 
July 1976.

The RO denied the veteran service connection for bilateral 
pes planus in August 1977, finding that his bilateral pes 
planus preexisted service and was not aggravated by service.  
Notice of this decision was sent in September 1977.  The 
veteran did not appeal the decision, and it became final.

Evidence of record at the time of the August 1977 decision 
included the veteran's service medical records, the veteran's 
statement, and a VA examination report.

The veteran's service medical records show that upon entrance 
to service, he was not shown to have bilateral pes planus.  
In May 1974, the veteran complained of pain in his left foot.  
The back of his heel was also sore.  No swelling or 
tenderness was noted.  The diagnosis was possible mild 
tendinitis.  In August 1975, the veteran was placed on 
physical profile of no running or jumping for ankle strain 
and a knee disorder.  In March 1976, the veteran complained 
that his feet bothered him and had been doing so since he was 
11 years old.  The veteran's June 1976 Report of Medical 
History for his separation examination noted that he had mild 
pes planus.

In June 1977, the veteran underwent a VA examination, wherein 
he reported having pain in the back of his heels for 2 years.  
He was diagnosed with mild pes planus.

Thereafter, in August 1977, the veteran's claim for service 
connection for bilateral pes planus was denied. 

Evidence received by the RO subsequent to the August 1977 RO 
decision included the veteran's private medical records, VA 
outpatient medical records and examination report, the 
veteran's statements, and the veteran's hearing testimony.

In a July 1996 statement, the veteran stated that while in 
the service, he was issued arch supports for his shoes and 
was placed on profile for his feet.  His feet continued to 
bother him throughout his military career.

An October 1996 private medical record from the Nassau County 
Medical Center, received by the RO in October 1997, shows 
that the veteran complained of pain in his bilateral arches 
and Achilles tendon as well as the bottom of his heels when 
walking, and with cramps when sitting.  The veteran reported 
that approximately 20 years ago, his feet began hurting as 
well as his Achilles tendon.  At age 11, he had trouble with 
his Achilles tendon.  This resolved after a couple of months 
and no diagnosis was made.  The cause was unknown.  He stated 
that he received his first set of orthotics in 1974 while in 
the service when he complained of leg pains.

In March 2001, the veteran underwent a VA examination for his 
feet.  He reported that when he entered the service, he 
already had flat feet.  During basic training, he was on 
physical profile for two weeks for this condition and was 
eventually issued arch supports.  Over the last several 
years, he had increased pain in both feet, especially while 
standing and during ambulation, for which he could only do 
for short periods of time.  The diagnosis was symptomatic pes 
planus deformity.

VA outpatient treatment records dated beginning in 1997 
reflect treatment for various medical problems. 

A February 2004 VA outpatient medical record shows that the 
veteran complained of pain in the back of his bilateral heels 
and pain in his bilateral arches.  He reported a long history 
of foot pain.  A subjective finding was severe pes planus.

In February 2004, the veteran testified during an RO hearing 
before a Decision Review Officer.  He stated that in his lay 
opinion, his feet were worse at the time of discharge from 
service than they were at the time he entered active duty.  
Some of the problems he had during service were that during 
marches, runs, or physical training, he always had burning 
under the balls of his feet.  They were always aching.  He 
also had problems with the backs of his heels and his 
Achilles tendon.  In addition, his calves would burn.  
Further, while his was in the service, he was placed on 
profile for his feet for no physical activity.  Since 
service, he stated that he had continued to have problems 
with his feet and presently had problems with his feet.  The 
symptoms that he currently experienced were the same symptoms 
that he experienced in service.  Regarding his feet prior to 
service, the veteran stated that he had no problems with his 
feet before entering service.  Prior to service, he was an 
athlete.  He played basketball, football, and wrestled and he 
did not have problems with his feet at that time until he 
entered the service.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopenedbecause reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)). However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620. Because the RO 
received the petition to reopen the claims in November 1998, 
the amended regulations are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
the RO has not received new and material evidence to reopen 
the veteran's claim of service connection for bilateral pes 
planus.  In this regard, the Board notes that the veteran 
submitted medical evidence to show that he currently has pes 
planus.  However, this evidence does not show that his 
current pes planus had its onset in service.  In addition, 
the medical evidence of record prior to the August 1977 final 
RO decision also showed that the veteran had a diagnosis of 
pes planus.  Therefore, this evidence is not new because it 
is redundant of evidence previously submitted.  Further, it 
is not material because it does not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's pes planus preexisted service, 
and if so, whether it was aggravated by service.  The veteran 
also testified during his February 2004 RO hearing that he 
did not have symptoms related to his pes planus prior to 
service and that since service, he has continued to have 
problems with his feet.  Although, as a lay person, the 
veteran is able to testify as to visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, he is not competent to state whether his pes 
planus preexisted service.  Moreover, the veteran's testimony 
that he did not have problems with his feet prior to service 
contradicts statements he made to prior medical providers.  
The Board notes that in October 1996, the veteran stated that 
at age 11, he had trouble with his Achilles tendon.  Further, 
in March 2001, the veteran stated during a VA examination 
that when he entered service, he already had flat feet.  
Finally, while in service, in March 1976, the veteran 
reported that his feet had bothered him since he was 11 years 
old.  Therefore, the Board finds that the veteran has not 
submitted new and material evidence to show that his 
bilateral pes planus did not preexist service or was 
aggravated by service. 


ORDER

As new and material evidence has not been received, reopening 
of the claim of service connection for bilateral pes planus 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


